                                                         Entered on Docket
                                                         July 23, 2019
                                                         EDWARD J. EMMONS, CLERK
                                                         U.S. BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA


     GEOFFREY E. WIGGS (SBN 276041)
 1   LAW OFFICES OF GEOFF WIGGS
                                                    Signed and Filed: July 23, 2019
     1900 S. Norfolk St, Suite # 350
 2   San Mateo, Ca 94403
     geoff@wiggslaw.com
 3   Telephone: (650) 577-5952
     Facsimile: (650) 577-5953
 4
                                                   __________________________________________
 5                                                 HANNAH L. BLUMENSTIEL
                                                   U.S. Bankruptcy Judge
 6

 7

 8

 9                       UNITED STATES BANKRUPTCY COURT
10
              NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

11
     In re                                           )      Case No. 16-30117
                                                     )
             DAVID TENSFELDT,                        )
12
                                                     )      Chapter 13
13                            Debtor.                )
                                                     )      ORDER ON MOTION TO DISMISS
14
                                                     )      CASE PURSUANT TO 11 U.S.C. §1307(b)
                                                     )
15
                                                     )
                                                     )
16
             Upon consideration of Debtor’s Motion to Dismiss Case Pursuant to 11 U.S.C. §1307(b)
17
     and all supporting documentation;
18

19           IT IS ORDERED THAT the Debtor’s Motion to Dismiss Case Pursuant to

20   11 U.S.C. §1307(b) is hereby granted.
21
                                        **** END OF ORDER ****
22

23

24

25

26

27

28




     Case: 16-30117      Doc#
                         ORDER 78   Filed:
                               ON MOTION TO 07/23/19      Entered:TO07/23/19
                                            DISMISS CASE PURSUANT                 16:13:53
                                                                     11 U.S.C. § 1307(b)     Page 1 of 2
                                   COURT SERVICE LIST

     *NONE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 16-30117   Doc# 78   Filed: 07/23/19    Entered: 07/23/19 16:13:53
                                          SERVICE LIST                          Page 2 of 2
